renald eichler petitioner v commissioner of internal revenue respondent docket no 725-12l filed date after r assessed trust fund recovery penalties against him p requested a partial pay installment_agreement before p’s request had been input into the irs computer system or acted upon r sent p letters cp final notice-notice of intent to levy and notice of your right to a hearing p timely requested a collection_due_process cdp hearing renewing his request for an installment_agreement and asserting that the letters cp should be withdrawn as invalid pursuant eichler v commissioner to sec_6331 which prohibits the irs from making a levy while an offer for an installment_agreement is pending during the cdp hearing r’s settlement officer conditioned acceptance of an installment_agreement on p’s making an dollar_figure downpayment p declined this proposal as resulting in economic hardship r’s final_determination sustained the pro- posed levy on the ground that p had declined r’s proposed installment_agreement it rejected p’s request that the letters cp be withdrawn as invalid held sec_6331 did not preclude r from issuing the letters cp after p sub- mitted his offer for an installment_agreement held further r’s determination not to rescind the letters cp was not an abuse_of_discretion under relevant provisions of the internal_revenue_manual held further because the record does not allow for meaningful review of r’s determination regarding the appropriateness of the dollar_figure downpayment as a condition of an installment_agreement this case will be remanded for further proceedings mark harrington westlake for petitioner john r bampfield for respondent opinion thornton chief_judge petitioner seeks review pursuant to sec_6330 of respondent’s determination sustaining a proposed levy this case is before us on the parties’ cross- motions for summary_judgment background the record reveals or the parties do not dispute the fol- lowing when he filed his petition petitioner lived in tennessee on date respondent assessed against him these sec_6672 trust fund recovery penalties dollar_figure for the fourth quarter of dollar_figure for the first quarter of and dollar_figure for the second quarter of by letter dated date petitioner’s representative mark harrington westlake sent to the internal revenue service’s irs service_center in atlanta georgia a letter requesting among other things a partial payment install- unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar united_states tax_court reports ment agreement of dollar_figure per month for the three quarters previously mentioned as well as the fourth quarter of this letter was accompanied by a completed and signed form 433-a collection information statement for wage earners and self-employed individuals and supporting financial documentation on date respondent received petitioner’s request pursuant to internal_revenue_manual irm pt date the irs collection_division is required to input certain codes- tc ac for install- ment agreement requests not immediately approved and tc ac for requests immediately approved-into the irs computer system within hours of receiving an install- ment agreement request if it meets certain requirements although petitioner’s request met these requirements the irs collection_division failed to input any code until date when the tc ac code was input in the meantime on date respondent had sent to petitioner three letters cp final notice-notice of intent to levy and notice of your right to a hearing notices of intent to levy with respect to petitioner’s unpaid trust fund recovery penalties for the last quarter of and first two quarters of on date the irs service_center in atlanta georgia sent petitioner a letter in response to the install- ment agreement request stating we have not resolved this matter because we haven’t completed all the processing necessary for a complete response however we will contact you again within days with our reply you don’t need to do anything further now on this matter we’ve delayed sending you further notices while we research this matter if you receive or have received additional notices please contact us the record does not show why petitioner’s date letter took days to reach respondent the notices of intent to levy referenced publication the irs col- lection process publication explains among other things that the irs is prohibited from levying against a taxpayer’s property while an install- ment agreement request is being considered eichler v commissioner this date letter erroneously stated that it was in reference to petitioner’s federal_income_tax rather than the trust fund recovery penalties at issue in this case on date the office of appeals appeals received a timely form request for a collection_due_process or equivalent_hearing from petitioner indicating the fol- lowing reason for his request i previously submitted form 433-a with supporting documentation and a request for an installment_agreement copy attached the final notice cp was issued prematurely i request that the final notice be withdrawn and that the installment_payment agreement i requested be implemented in the alternative i request an in person hearing in nashville tn by cover letter accompanying the form petitioner asserted that the notices of intent to levy should be with- drawn pursuant to sec_6331 and irm pt date on date an irs settlement officer suzanne magee so magee notified petitioner that she was in receipt of his request for an appeals hearing and that she had scheduled an in-person conference for date on date mr westlake sent so magee a letter asserting that petitioner’s installment_agreement request had been submitted and was pending when the notices of intent to levy had been issued mr westlake requested that the notices be rescinded he also stated please note that since the prior form 433-a was submitted the tax- payers have become obligated for two additional court ordered payments on judgments moreover they continue to receive dunning notices from many of the unsecured creditors shown on the exhibit to the form 433-a i am hopeful that my correspondence to those creditors will per- suade them that filing further lawsuits will be futile dr renald eichler i sec_76 years of age and dr priscilla eichler i sec_71 years of age they have lived in their home since the current indebtedness against the home ie dollar_figure was incurred in an effort to prop up the non-profit educational corporation for which both of them worked those efforts were unsuccessful the non-profit corporation itself lost its assets in foreclosure i believe that it may have attempted a reorganization before it closed we had originally requested a partial payment installment_agreement in the amount of dollar_figure per month however the taxpayers’ financial situa- united_states tax_court reports tion has deteriorated and accordingly we are now requesting that the accounts be designated currently not collectible mr westlake also submitted with the letter a completed form 433-a and supporting financial documentation the form 433-a reflected total gross monthly income of dollar_figure of which dollar_figure was attributable to petitioner and dollar_figure was attributable to his wife the form 433-a reported monthly expenses of dollar_figure including the following expense food clothing misc housing and utilities vehicle operating costs health insurance-humana out-of-pocket healthcare costs court-ordered payments taxes income and fica amount dollar_figure big_number the form 433-a also reported debts of approximately dollar_figure on credit cards and store accounts and judgments on date so magee conducted an in-person con- ference with petitioner petitioner’s wife and mr westlake at the hearing mr westlake once again argued that the notices of intent to levy had been issued prematurely because petitioner had submitted an installment_agreement offer that was pending when the notices were issued so magee deter- mined that the issuance of the notices of intent to levy was not premature and that these notices should not be rescinded after discussing potential collection alternatives so magee requested additional supporting documentation on date petitioner provided the requested supporting documentation to so magee by cover letter mr westlake renewed his objection that the notices of intent to levy had been issued prematurely and that they should be rescinded he also requested a dollar_figure-per-month installment_agreement as a collection alternative to the proposed levy on date after reviewing petitioner’s docu- mentation so magee phoned mr westlake and left him a voicemail message requesting certain bank statements to substantiate some of petitioner’s expenses and indicating that the notices of intent to levy would not be rescinded petitioner’s wife is not a party to this proceeding eichler v commissioner on date mr westlake provided the requested bank statements to so magee a joint bank account peti- tioner shared with his wife showed a balance of dollar_figure as of date mr westlake again renewed his request for a dollar_figure-per-month installment_agreement and rescission of the notices of intent to levy so magee reviewed petitioner’s form 433-a and sup- porting financial documentation she concluded that an appropriate collection alternative would be an installment_agreement of dollar_figure per month for one year increasing to dollar_figure per month in date provided that petitioner also submitted with his installment_agreement a downpayment of dollar_figure on date so magee called mr westlake to confirm receipt of the additional financial documentation she also communicated to mr westlake her proposed install- ment agreement collection alternative to the proposed levy by letter dated date mr westlake agreed to so magee’s proposal that petitioner pay dollar_figure per month increasing to dollar_figure per month in date he dis- agreed however that petitioner should be required to make an dollar_figure downpayment stating please refer to my prior correspondence explaining that dollar_figure had originally been borrowed from family members i have since confirmed that the funds were loaned to mrs eichler by her sister repay- ment of that loan would fully deplete the savings account he also indicated that if so magee was unable or unwilling to accept the proposed dollar_figure per month installment_agreement with an automatic twelve month increase but without the initial dollar_figure payment and with the rescission of the notices of intent to levy please issue your final determina- tion on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec- tion and or notice in the notice appeals sus- tained the proposed levy the notice stated that under cur- rent procedures the notice_of_intent_to_levy is deemed valid and will not be rescinded even when there is a pending installment_agreement the notice also stated based on the financial information provided during the hearing process appeals determined the appropriate collection resolution to be an installment_agreement with down payment of dollar_figure united_states tax_court reports then dollar_figure per month for months to increase to dollar_figure per month thereafter the down payment is your percentage share of a joint savings account with your wife a summary_judgment standard discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b the moving party bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see id 98_tc_518 aff ’d 17_f3d_965 7th cir b statutory framework sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon that person’s property sec_6330 requires the secretary to send writ- ten notice to the person of that person’s right to request an appeals hearing before a levy is made if an appeals hearing is requested the appeals officer must at the hearing verify that the requirements of any applicable law or administra- tive procedure have been met sec_6330 c sec_6330 prescribes the matters that a person may raise at the appeals hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended collec- tion action and possible alternative means of collection including offers-in-compromise oic and installment agree- ments the existence or amount of the underlying tax_liability may also be contested but only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 eichler v commissioner c standard of review petitioner has not challenged his underlying tax_liabilities we review respondent’s determination for abuse_of_discretion asking whether it was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff ’d 469_f3d_27 1st cir sego v commissioner t c pincite d whether respondent’s determination not to rescind the notices of intent to levy was an abuse_of_discretion petitioner argues that respondent abused his discretion in refusing to rescind the notices of intent to levy he argues that sec_6331 precludes the irs from issuing a notice_of_intent_to_levy while an installment_agreement offer is pending although sec_6331 grants the secretary authority to levy upon a taxpayer’s property or rights to property various subsections of sec_6331 prohibit the secretary from lev- ying under certain circumstances see sec_6331 g i j k sec_6331 provides installment agreements -no levy may be made under sub- section a on the property or rights to property of any person with respect to any unpaid tax- a during the period that an offer by such person for an installment_agreement under sec_6159 for payment of such unpaid tax is pending with the secretary and b if such offer is rejected by the secretary during the days thereafter and if an appeal of such rejection is filed within such days during the period that such appeal is pending by its terms this statute bars the irs while a taxpayer’s offer for an agreement request is pending from making a levy it does not bar the irs from issuing notices of intent to levy accord united_states v austin no 09-10405-rwz the notice_of_determination does not expressly reflect any determina- tion as to whether petitioner’s installment_agreement offer was in fact pending when the irs issued the notices of intent to levy rather the notice_of_determination proceeds upon the premise that a notice_of_intent_to_levy is valid and will not be rescinded even when there is a pending installment_agreement in this proceeding respondent argues for the first time that the installment_agreement was not pending when the notices of intent were issued in support of this argument respondent points to the date letter from the irs service_center in atlanta which stated continued united_states tax_court reports wl at n d mass date aff ’d 526_fedappx_2 1st cir politte v united_states no 07cv1950 jls cab wl at s d cal date see also 411_f3d_621 6th cir holding that sec_6331 and j which provides similarly to sec_6331 that no levy may be made before the irs has taken certain actions do not bar the irs from issuing notices of intent to levy before taking these actions 325_fsupp2d_1064 c d cal same the regulations expressly provide that while levy is prohibited t he irs may take actions other than levy to protect the interests of the government sec_301 b proced admin regs a notice_of_intent_to_levy is an action other than a levy to protect the interests of the government unlike a levy it is merely preliminary to a collection action rather than a collection action barred by sec_6331 see politte wl at that we haven’t completed all the processing necessary for a complete re- sponse it is unclear from the record to what extent this delay in proc- essing petitioner’s installment_agreement offer was attributable to the irs’ failure to input the offer into its computer system until date in any event because we decide the issue of the effect of sec_6331 in respondent’s favor even if we assume as apparently did appeals that peti- tioner’s offer was pending when the irs issued the notices of intent to levy it is unnecessary to consider respondent’s argument raised for the first time in this proceeding cf antioco v commissioner tcmemo_2013_35 declining to uphold a notice_of_determination on grounds other than those relied upon in the notice citing 332_us_194 and 318_us_80 jones v com- missioner tcmemo_2012_274 same salahuddin v commissioner tcmemo_2012_141 same we are mindful that in tucker v commissioner tcmemo_2011_67 upholding appeals’ rejection of an oic aff ’d 676_f3d_1129 d c cir in the background section of the opinion a footnote indicated that the irs had withdrawn a notice_of_intent_to_levy that it had issued after the taxpayer had submitted an oic by way of explanation the footnote stated sec_6331 provides for a restraint on levy while an oic is pending and the issuance of the notice_of_levy violated that restriction id slip op pincite n this dictum however did not represent a holding or a predicate to any holding in tucker as made explicit in the same foot- note the issuance of that first levy notice and its subsequent with- drawal was not part of the cdp hearing or determination and is not part of the cdp appeal at issue here id accordingly the dictum in tucker concerning sec_6331 does not control this case eichler v commissioner accordingly under the regulations consistent with the plain language of the statute the irs was not prohibited from issuing the notices of intent to levy after petitioner submitted his offer for an installment_agreement petitioner also argues that respondent should have rescinded the notices of intent to levy pursuant to irm pt and irm pt in the first instance we observe that provisions of the irm do not carry the force and effect of law or confer rights on taxpayers see e g 447_f3d_706 9th cir aff ’g tcmemo_2004_13 in any event we conclude that respondent did not abuse his discretion in applying these provisions irm pt appears in the part of the irm that provides information and guidance to revenue officers in the collection process it directs the irs collection_division to rescind notices of intent to levy in certain circumstances one of which is when a notice_of_intent_to_levy is issued while levy action is prohibited and the taxpayer timely requests an appeals hearing by contrast irm pt date states that appeals should not rescind a notice_of_intent_to_levy that was issued during the pendency of an installment_agreement even where levy is prohibited peti- tioner argues that these two provisions are inconsistent and that we should treat irm pt as controlling we disagree the irm is not necessarily inconsistent in directing the collection_division and appeals to take different actions so magee did not abuse her discretion in following the irm provisions directed to and applicable to appeals of which she was a part in sum we hold that respondent did not abuse his discre- tion in declining to rescind the notices of intent to levy e respondent’s determination requiring petitioner to make an dollar_figure downpayment as a condition of his install- ment agreement petitioner also argues that respondent abused his discre- tion in determining that petitioner should make an dollar_figure downpayment as a condition of his installment_agreement petitioner does not take issue with so magee’s determination requiring installment payments of dollar_figure per month for one year followed by payments continued united_states tax_court reports petitioner argues that having to make the dollar_figure down pay- ment would cause economic hardship for him and his wife sec_6159 authorizes the secretary to enter into an installment_agreement upon determining that the proposed installment_agreement would facilitate full or partial collec- tion of the tax_liability recognizing that the secretary has the discretion to accept or reject any proposed installment_agreement see sec_301_6159-1 proced admin regs the court gives due deference to the secretary’s deter- mination see marascalco v commissioner tcmemo_2010_130 aff ’d 420_fedappx_423 5th cir the irm describes procedures the irs uses in determining whether a proposed installment_agreement facilitates the collection of an unpaid tax_liability these procedures require taxpayers to liquidate assets in order to qualify for an installment_agreement in the absence of special cir- cumstances such as old age ill health or economic hardship see irm pt and date during petitioner’s appeals hearing mr westlake asserted repeatedly that petitioner and his wife were elderly and had limited financial resources and that making the dollar_figure down- payment would pose an undue economic hardship for them additionally mr westlake asserted that the funds in the joint bank account did not actually belong to petitioner we find no indication in the record that so magee expressly considered these issues because the record does not allow for meaningful review in this regard and there is a genuine dispute of material fact we will deny the parties’ cross-motions for summary judg- ment and remand this case for appeals to clarify the basis for so magee’s determination with regard to the appropriate- ness of requiring the disputed downpayment in the light of the concerns petitioner raised see 131_tc_197 upon remand appeals shall consider any new collection alternative that petitioner may wish to propose taking into account any changed cir- cumstances and other_relevant_factors of dollar_figure per month thereafter eichler v commissioner to reflect the foregoing an appropriate order will be issued f
